Schuchmah, J.
This is an appeal from a judgment entered on a verdict rendered by a jury.
The action is one in trover for the value, of certain chattels, wrongfully converted by the defendant.
The answer denies a demand for the chattels' and claims a lien thereon for rent due.
The question.of “ demand ” and “ lien ” were fairly submitted to the jury by the trial justice in his charge, and they found for the plaintiff.
Their finding is justified by the 'evidence.
The judgment is therefore affirmed, with costs.
Yah Wyck, Ch. J., and O’Dwyer, J., concur.
Judgment affirmed, with costs.